Citation Nr: 0608856	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-20 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to a disability evaluation greater than 50 
percent for vitiligo of the face.  

3.  Entitlement to a disability evaluation greater than 10 
percent for vitiligo of the upper and lower extremities.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issue of the veteran's acquired psychiatric disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran's face has gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, or lips).  

2.  The evidence does not show that 20 to 40 percent of the 
veteran's entire body is covered, or 20 to 40 percent of the 
exposed areas affected are covered, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  





CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for vitiligo of the 
face have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code (DC) 7800 
(2005).

2.  The criteria for a higher rating for vitiligo of the 
upper and lower extremities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
DC 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected vitiligo of the face, currently 
evaluated as 50 percent disabling.  He is currently assigned 
a 50 percent rating under Diagnostic Code (DC) 7800, 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  

Under DC 7800, a 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  A 80 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or six or more 
characteristics of disfigurement.  

The eight characteristics of disfigurement for purposes of 
evaluation under 38 C.F.R. § 4.118 are: (1) a scar five or 
more inches in length, (2) a scar at least one-quarter inch 
wide at the widest part, (3) surface contour of scar elevated 
or repressed on palpation, (4) scar adherent to underlying 
tissue, (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches, (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, (7) underlying soft tissue 
missing in an area exceeding six square inches, and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118.  

The veteran had a VA skin examination in June 2003.  The 
examination showed that the veteran's vitiligo has worsened 
over the years.  The veteran has depigmentation periorally 
around his eyes, the palms of his hands, fingers, the soles 
of his feet, his ankles, calves, and buttocks.  His skin is 
occasionally dry and itchy.  His face has areas of complete 
loss of pigment, especially around his eyes and nose.  The 
examiner noted that the depigmentation is worse around his 
right eye than his left.  The veteran has prescriptions for a 
Protopic and corticosteroids.  He also wears makeup to cover 
the vitiligo.  

There are photographs of the veteran in the claims folder 
that show frontal and side views of his face.  It is clear 
that the vitiligo is present on the veteran's eyes, nose, 
lips, and ears.  Thus, the veteran meets the criteria for an 
80 percent evaluation under DC 7800, as the depigmentation 
grossly distorts three or more of his facial features or 
paired sets of features.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected vitiligo of the upper and 
lower extremities, currently evaluated as 10 percent 
disabling.  He is currently assigned a 10 percent rating by 
analogy under DC 7806, dermatitis or eczema.  38 C.F.R. 
§ 4.118.  

Under DC 7806, a 10 percent rating is warranted for exposure 
to at least five percent, but less than 20 percent, of the 
entire body or at least five percent, but less than 20 
percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  The next 
higher rating of 30 percent requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The Board notes that the veteran's vitiligo is rated by 
analogy under DC 7806, as opposed to DC 7823, vitiligo.  The 
DC for vitiligo provides for 10 percent as the highest 
evaluation.  The RO chose a different DC in order to provide 
higher possible ratings if the veteran's vitiligo of the 
upper and lower extremities worsens.  Thus, application of DC 
7823 is not warranted in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

The medical evidence of record does not show that the veteran 
required systemic therapy for a total duration of six weeks 
or more, but not constantly, during the past 12 month period.  
The veteran has not been hospitalized for his vitiligo.  He 
has a prescription for corticosteroids, but the record does 
not indicate how long he used them.  The June 2003 VA skin 
examination noted that vitiligo was present on the veteran's 
palms, fingers, soles, ankles, calves, and buttocks.  The 
examiner described the pigment loss on his calves and 
buttocks as "scattered," and the pigment loss on his 
fingers and back of his hands as "dramatic."  This 
examination does not provide evidence of exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected.  Thus, the veteran does 
not meet the criteria for a 30 percent evaluation under DC 
7806.  It is important for the veteran to understand that the 
80% disability evaluation now associated with his face can 
not be used to increase this separate disability evaluation.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2003 and October 2003, as well as information 
provided in the May 2004 statement of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the May 2004 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
April 2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the April 2003 and 
October 2003 VCAA notices and the May 2004 SOC otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A rating of 80 percent for vitiligo of the face is granted.  

Entitlement to a disability evaluation higher than 10 percent 
for vitiligo of the upper and lower extremities is denied.  


REMAND

The veteran asserts that he suffers from depression due to 
his facial disfigurement.  In his July 2005 travel board 
hearing, he testified that he was depressed because his 
facial disfigurement caused him to be shunned and ridiculed, 
that it kept him from being employed, and ruined his dating 
life.  VA medical records show diagnoses of depression and 
the veteran has been prescribed antidepressants.  The veteran 
also alleged that he had post-traumatic stress disorder 
(PTSD).  

A detailed review of the medical records makes it very 
unclear whether the June 2003 VA PTSD examination is the 
veteran in this appeal, or is another veteran who has the 
same first and last name.  The PTSD examination in the 
veteran's claims folder appears to have been performed the 
same day as the VA's skin examination.  However, the skin 
examination shows the correct Social Security number (SSN) 
for the veteran, and the PSTD examination shows a different 
SSN.  Also, the PTSD examination states that the veteran was 
58 years old, when he was actually 52, provides the wrong 
service dates, and describes the veteran as married when the 
veteran in this case has not been married.  Further, no 
mention is made of the skin disorder. 

Since the PTSD exam diagnoses the veteran with depression, 
but does not discuss its etiology, and may not even be about 
the veteran in this appeal, the Board concludes that a remand 
is necessary so that the veteran may be provided with a VA 
psychiatric examination to determine whether his depression 
is the result of his facial vitiligo.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for psychiatric 
examination to assess whether the veteran 
has a depressive disorder, and if he 
does, whether it is secondary to his 
service-connected vitiligo or his 
service.  The claims folder must be made 
available for the examiner for review for 
the examination and the examination 
report must indicate whether such review 
was accomplished.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


